Citation Nr: 0020794	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness.

2. Entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed disorder.

3. Entitlement to service connection for fatigue, including 
as due to an undiagnosed disorder.

4. Entitlement to service connection for hypertension with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1973 and from August 1990 to July 1991.  He also had 
service in the Kentucky National Guard from February 1974 to 
January 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Board observes that the January 1998 rating decision 
denied entitlement to service connection for a skin rash, 
fatigue, generalized joint pain, headaches and a respiratory 
disorder, as due to an undiagnosed illness, and to 
hypertension.  However, in his October 1998 substantive 
appeal, the veteran indicated that he only appealed the 
issues regarding skin rash, fatigue, hypertension and a 
respiratory condition.  Nevertheless, at his December 1998 
personal hearing at the RO, the veteran asserted that 
headaches were a result of his hypertension and, in February 
1998, the RO recharacterized the issue on appeal as 
entitlement to service connection for hypertension and 
associated headaches.  Furthermore, while, in January 1999, 
the RO recharacterized the veteran's claim for a respiratory 
disorder as entitlement to service connection for chronic 
obstructive pulmonary disorder (claimed as a respiratory 
condition with fatigue), the Board believes that the issues, 
as set forth on the decision title page, more accurately 
reflect the issues on appeal.

Additionally, in the May 2000 informal hearing presentation, 
the veteran's representative asserted that the veteran 
reported treatment since 1991 at the VA medical center in 
Louisville, Kentucky, and that only records dated from 1997 
were obtained by the RO.  However, in his March 1997 claim 
for service connection, the veteran reported treatment since 
1992, only at the VA medical center in Lexington, Kentucky, 
and, in a written statement received in June 1997, he said 
all medical records pertaining to his claim for disability 
benefits based on Persian Gulf War service were at the VA 
medical center in Lexington.  Outpatient records from the VA 
medical center in Lexington, Kentucky, dated from October 
1992 to January 1999, are associated with the claims file.  

The claims of entitlement to service connection for a 
respiratory disorder and hypertension with headaches will be 
addressed in the remand section below.


FINDINGS OF FACT

1. The claim of entitlement to service connection for a skin 
disorder, including as due to an undiagnosed illness, is 
plausible.

2. The claim of entitlement to service connection for 
fatigue, including as due to an undiagnosed illness, is 
plausible.


CONCLUSIONS OF LAW

1. The claim for service connection for a skin disorder, 
including as due to an undiagnosed illness, is well 
grounded.  38 U.S.C.A. §§ 101(24), 106, 5107 (West 1991 & 
Supp. 2000).

2. The claim for service connection for fatigue, including as 
due to an undiagnosed illness, is well grounded.  
38 U.S.C.A. §§ 101(24), 106, 5107.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On a report of medical history completed in July 1968, the 
veteran checked no to having dizziness or fainting spells and 
trouble sleeping.  The examiner noted that the veteran had 
unverified disabling migraine headaches, with none for six 
months and no prescribed medication, that were not disabling 
(evidently to service entry).  When examined for enlistment 
the same day, the veteran's skin was normal and he was found 
qualified for active service.   

When examined for separation in November 1972, the veteran's 
skin was normal. According to a January 1973 clinical record, 
he complained of being tired, chest tightness, sore throat 
and a cough.  The impression was upper respiratory infection. 

On a January 1976 report of medical history, completed at the 
time he was examined for enlistment into the National Guard, 
the veteran checked no to having skin disease and frequent 
trouble sleeping and said he was in good health.  When 
examined the same day, his skin was normal.

According to a March 1980 annual service examination report, 
the veteran's skin was normal.  A May 1984 quadrennial 
physical examination report is negative for skin abnormality 
and the veteran said that he was in excellent health.  

A June 1984 clinical record indicates that the veteran was 
seen for complaint of a rash on both arms and it was noted 
that he was exposed to gasoline frequently.  He was observed 
to have erythematous papular on both forearms on the dorsal 
surface.  The assessment was allergic contact dermatitis, 
probably secondary to gasoline for which topical medication 
was prescribed and he was advised to avoid getting gasoline 
on his skin.  

In June 1985, the veteran complained of shoulder pain and 
swelling with a small round spot that had been there several 
weeks.  He recently bumped his shoulder and it worsened and 
his left shoulder had an old scarred lesion and cystic 
nodule.  According to a dermatology consultation report dated 
the next day, he was assessed to with a soft tissue nodule, 
dermatofibroma.

On a report of medical history completed in April 1988, the 
veteran checked no to having skin diseases and frequent 
trouble sleeping and indicated that he smoked one pack of 
cigarettes a day.  When examined that day, his skin was 
normal and he was found qualified for retention.

According to a September 1990 report of medical history, the 
veteran checked no to having skin diseases and trouble 
sleeping.  When examined that day, his skin was normal and he 
was found qualified for retention.

An April 1991 clinical record, while the veteran was in the 
Persian Gulf, indicates that he was found physically 
qualified for separation from active duty.  

On a June 1991 report of medical history, completed when he 
was examined for separation from service, the veteran checked 
no to having skin diseases and trouble sleeping.  When 
examined that day, a 15 millimeter skin lesion on the left 
posterior thorax was noted and several telangiectasia.  A 
Dermatology Clinic record, dated the same day, indicates that 
the veteran had a fifteen-year history of a black depressed 
area on his back that was untreated and asymptomatic.  The 
impression was possibly anetoderma or atrophoderma and he was 
advised to see a private dermatologist in the future for a 
biopsy or treatment.  According to a June 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation form, the 
veteran checked no to having fatigue, rash, skin infection or 
sores and trouble sleeping  

The veteran's service records show that he served in 
Southwest Asia from September 1990 to June 1991.  

Post service, VA and private medical records and examination 
reports, dated from 1992 to 1999, are associated with the 
claims file.  According to an October 1992 VA outpatient 
record, the veteran requested Agent Orange and Persian Gulf 
registration.  He had a rash on both arms since he returned 
from the Persian Gulf that was described as a vesicular rash 
on the lower arms when in sunlight that was very pruritic and 
he treated with over the counter topical treatment.  
Examination revealed that his forearms had red papules.  The 
diagnoses were dermatitis of unknown etiology and increased 
blood pressure.

According to a March 1993 VA consultation report that 
referred the veteran to the Dermatology clinic, the veteran 
underwent Agent Orange examination, served in Vietnam and 
Saudi Arabia and reported a first degree skin eruption on his 
arms and back.  He had small itchy red spots with serous 
drainage that worsened in hot weather and exposure to the 
sun.  The provisional diagnosis was rash of unknown etiology.  
An August 1993 VA Dermatology consultation report indicates 
that the examiner found no sign of acne but said that the 
veteran had miliaria rubra over his back and arms.  The 
veteran said he worked in a hot environment as a printer.  
The clinical impression was miliaria rubra that started in 
the Gulf War with heat and oil smoke. 

An August 1994 private office record from Dr. H. indicates 
that the veteran went to an emergency room with a flare up of 
chronic obstructive pulmonary disease (COPD).  A chest x-ray 
showed a possible suprahilar mass, but a computed tomography 
(CT) was negative.  The veteran was currently doing well with 
no symptoms and a follow up x-ray in two months was 
recommended.  In March 1996, Dr. H. noted the veteran's 
complaints of headaches and fatigue.  The veteran had a hacky 
cough, shortness of breath and headaches.  The physician said 
that the veteran had obvious emphysema and needed to stop 
smoking.    

An October 1996 VA treatment record indicates that the 
veteran complained of extreme fatigue, shortness of breath on 
exertion and a left arm rash since his return from the 
Persian Gulf in June 1991.  His past medical history included 
papular rash, hypertension and tobacco abuse.  He gave a 
history of fatigue for five years since his return from the 
Persian Gulf, dyspnea on exertion for one year, smoked 
approximately one package of cigarettes daily and had a 
productive cough.  The veteran described a lower arm rash 
that came out in heat as small very pruritic blisters that 
crusted and he used topical ointment.   Diagnoses included 
fatigue, skin rash and dyspnea on exertion of unknown 
etiology.  He was referred for a Persian Gulf examination. 

When seen in November 1996, the VA outpatient record 
indicates that the veteran reported fatigue and dyspnea on 
exertion and a viral upper respiratory infection was 
assessed.  The assessment included fatigue syndrome of 
unknown etiology and a rash.

February 1997 VA outpatient records indicate that the veteran 
had eruptions on his arms since returning from Desert Storm 
that begin in the summer months as pruritic papules on his 
arms and for which topical medication provided some relief.  
He was observed to have multiple pink-red papules over his 
back, some were larger and paler.  Lesions on his arms were 
nondescript papules with excoriation and hypopigmentation.  
The assessment was Grover's disease versus urticaria versus 
LE.  According to an entry days later, a biopsy showed 
superficial perivascular lymphocytic infiltrate.  He 
complained of versicular eruptions on his arms and back four 
or five times in the past six years, that lasted one or two 
weeks and were very pruritic.  The assessment was Grover's 
disease versus urticaria or SLE.  

VA progress records dated in March 1997 reflect that the 
veteran was referred for follow up from his Persian Gulf 
Examination for COPD, hypertension and a sleep disorder.  His 
main complaint was about his rash for which he had seen a 
dermatologist several times.  The impression included rash, 
fatigue and possible sleep apnea.  A sleep study was 
recommended in light of the veteran's complaints of fatigue 
(to rule out sleep apnea), COPD and tiredness when he 
awakened. 

A September 1997 VA dermatology examination report indicates 
that the veteran was examined for skin eruption on his upper 
extremities.  While in the Persian Gulf, he was involved in 
transportation and loaded and unloaded materials.  His first 
eruption occurred in 1991 after his return from Desert Storm.   
No contacts or specific materials were implicated as far as 
contact or irritant dermatitis was concerned.  The veteran 
had significant pruritus that worsened in summer with heat 
and sun exposure but never completely cleared up in the 
winter.  He believed his skin condition had worsened over the 
past few years.  The examiner noted that he first examined 
the veteran in February 1997 when a biopsy showed superficial 
perivascular lymphocytic infiltrate.  The veteran denied a 
history of atopy.  Photodermatitis was diagnosed.  

According to a September 1997 VA psychiatric examination 
report, the veteran complained of fatigue, rash and shortness 
of breath since his return from the Persian Gulf in 1991.  He 
smoked approximately two packs of cigarettes a day for nearly 
twenty years and, a year ago, decreased his consumption to 
one-half a pack of cigarettes.  

An October 1997 VA general medical examination report 
indicates that the veteran complained of skin rash, breathing 
difficulty and fatigue.  He said he served in a number of 
Southwest Asia areas where there was heavy fall out from oil 
fires and gave a history of COPD and fatigue that was present 
for two or three years.  His breathing difficulties had 
worsened recently.  He had a continuous hacking cough that 
was productive and he felt fatigue primarily in the morning.  
The report noted that the veteran had an abnormal ANA test 
and was under observation for a mixed connective tissue 
disorder.  The examination report noted that all Persian 
Gulf-related tests that were not previously ordered were 
normal.  Diagnoses included COPD, fatigue secondary to COPD, 
and possibly secondary to some as yet undetermined 
dermatologic diagnosis, hypertension and mild headaches.
 
An October 1997 VA outpatient record indicates that the 
veteran was seen for complaints of frequent headaches for 
years.  He was noted to be doing pretty well but still had a 
rash and was seen by the Dermatology clinic.  A November 1997 
VA outpatient record notes that the veteran had erythematous 
papules over his upper extremities and back with eroded 
macular areas on his forearms.  The assessment was Jessner's 
benign lympho infiltrate verus SCLE.  

A December 1997 VA neurological progress note includes 
preliminary findings on a nighttime sleep study that revealed 
results were insufficient to meet laboratory criteria as 
hypopneas.  A full report was to follow.

At his December 1998 personal hearing at the RO, the veteran 
testified that he had no skin problems prior to entering 
service and that, while on active duty for training, diesel 
fuel spilled on his body and he washed it off but was not 
medically treated.  Post service, he developed a rash on his 
arms that itched, blistered and bled and was treated by VA 
with topical creams and medication that eased but did not 
stop it.  He said fatigue came with respiratory problems.

When seen in January 1998 at the VA outpatient clinic, the 
veteran said he was doing pretty well with some shortness of 
breath and the same fatigue.  In August 1998, the outpatient 
record reflects that he stopped smoking seventeen weeks 
earlier and was still bothered by a rash but doing pretty 
well.  The veteran was diagnosed with diabetes in January 
1999, according to the VA progress note.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (1999).

According to 38 U.S.C.A. §§ 101(24), 1110 and 1131 (West 1991 
& Supp. 2000), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of hypertension in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

Service connection may also be granted where a Persian Gulf 
veteran exhibits objective indications of chronic disability 
resulting from undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001. 38 U.S.C.A. 
§ 1117(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a) 
(1999).  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months, 
including illnesses that exhibit intermittent episodes of 
improvement and worsening.  38 C.F.R. § 3.317(a)(3).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  For purposes of § 3.317, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The Board finds that the veteran's claims for service 
connection for a skin disorder and fatigue, including as due 
to an undiagnosed illness, are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  While on active duty for 
training, in June 1984, the veteran was diagnosed with 
contact dermatitis attributed to gasoline.  Post service, VA 
and private medical records reflect diagnoses of miliaria 
rubra, Grover's disease, photodermatitis and Jessner's benign 
lympho infiltrate.

According to a March 1993 VA consultation report, the veteran 
underwent an Agent Orange examination, said he served in 
Vietnam and Saudi Arabia and reported a first degree skin 
eruption on his arms and back that were small red spots that 
itched, had serous drainage and worsened when he was hot and 
sweaty and in the sun.  The provisional diagnosis was rash of 
unknown etiology and a dermatology examination was requested.  
An August 1993 VA Dermatology consultation report indicates 
there was no sign of acne.  The dermatologist noted that the 
veteran had miliaria rubra over his back, mainly centrally 
and posterior of his arms.  The clinical impression was 
miliaria rubra that started in the Gulf War with heat and oil 
smoke.  

Furthermore, a November 1996 VA medical record includes a 
diagnosis of fatigue syndrome of unknown etiology.  In 
October 1997, a VA general medical examiner diagnosed 
fatigue, secondary to COPD and possibly secondary to some as 
yet undetermined dermatologic diagnosis.  Preliminary 
findings of the December 1997 VA sleep study were 
insufficient to meet laboratory criteria as hypopneas.  

In light of the above, the Board believes that the veteran's 
claims for service connection for a skin disorder and 
fatigue, including as due to an undiagnosed disorder, are 
well grounded.  See Hensley v. West, No. 99-7029 (Fed.Cir. 
May 12, 2000) (The evidentiary threshold for establishing a 
well-grounded claim is low, and requires only that the claim 
be plausible or capable of substantiation.)


ORDER

The claim for entitlement to service connection for a skin 
disorder, including as due to an undiagnosed disorder, is 
well grounded.

The claim for entitlement to service connection for fatigue, 
including as due to an undiagnosed disorder, is well 
grounded.

REMAND

The veteran contends that service connection is warranted for 
a skin disorder and fatigue, including as due to an 
undiagnosed illness.  The veteran has presented claims that 
are plausible.  VA has a duty to assist an appellant in 
developing facts pertinent to well-grounded claims.  
38 U.S.C.A. § 38 U.S.C.A. § 5107(a) (West 1991); see Murphy 
v. Derwinski, 1 Vet. App. 78 (1990): Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The veteran has variously asserted that 
he spilled gasoline on his arms while on active duty for 
training in 1984 and, after serving in Southwest Asia, 
developed a skin rash on his upper body and chronic fatigue.

The veteran's June 1991 service separation examination noted 
several telangiectasis on his upper body and a lesion on his 
left upper posterior thorax that he had for more than ten 
years.  VA and private post service medical records reflect 
his complaints of a skin rash on his upper back and arms, 
variously diagnosed as Grover's disease, miliaria rubra, 
photodermatitis, Jessner's benign lympho infiltrate and lupus 
erythematous.  An August 1993 VA Dermatology clinic examiner 
diagnosed miliaria rubra, over the veteran's back and arms 
that started in the Gulf War with heat and oil smoke.  
However, it does not appear that the VA dermatologist had the 
opportunity to review the veteran's claims file at the time 
he examined the veteran. 

As to his claim for service connection for fatigue, as noted 
above, a November 1996 VA outpatient record includes a 
diagnosis of fatigue syndrome of unknown etiology.  The 
October 1997 VA general medical examination report diagnosed 
fatigue, secondary to COPD, and possibly secondary to some as 
yet undetermined dermatologic diagnosis.  While service 
connection is not in effect for COPD, the examiner appears to 
indicate some relationship between the veteran's fatigue and 
an undiagnosed disorder.  Additionally, preliminary findings 
of a December 1997 VA sleep study are to the effect that 
there were insufficient findings to meet laboratory criteria 
as hypopneas, but a full report would follow.  However, the 
full sleep study report is not associated with the claims 
file.   

The veteran should be examined to confirm whether he has 
fatigue, and, if so, for a determination as to whether it is 
attributable to the diagnosed disability of chronic fatigue 
syndrome or to an undiagnosed illness.  The criteria for 
diagnosing chronic fatigue syndrome appear in 38 C.F.R. § 
4.88a (1999).  Specifically, the pertinent VA regulation 
concerning a diagnosis of chronic fatigue syndrome requires 
the (1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: (i) acute onset of the 
condition; (ii) low grade fever; (iii) nonexudative 
pharyngitis; (iv) palpable or tender cervical or axillary 
lymph nodes; (v) generalized muscle aches or weakness; (vi) 
fatigue lasting 24 hours or longer after exercise; (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state); (viii) migratory 
joint pains; (ix) neuropsychologic symptoms; (x) sleep 
disturbance. 
Id.

Finally, as to the veteran's remaining claims, a review of 
the claims file indicates that a copy of the veteran's 
Persian Gulf War examination report is not associated with 
the claims file.  While an October 1996 VA record shows that 
a social worker requested that the veteran be scheduled for 
the examination, and subsequent VA medical records, notably 
in March 1997, refer to his Persian Gulf War examination, a 
copy of the complete examination report does not appear to be 
of record and must be, prior to consideration of the 
veteran's claim for entitlement to service connection for a 
respiratory disorder, including as due to an undiagnosed 
illness.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
VA Persian Gulf War examination report is deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal, including his claim for service connection 
for hypertension with associated headaches, cannot be made 
without consideration of that evidence.  Id.

Accordingly, the veteran's claims are REMANDED to the RO for 
the following actions: 

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for 
all health care providers who may 
possess additional records pertinent 
to his claims since January 1999.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any records 
identified by the veteran that are 
not already of record.   In any 
event, the RO should obtain and 
associate with the claims file the 
complete report of veteran's Persian 
Gulf War examination (apparently 
performed sometime in late 1996 or 
early 1997) and the full report of 
the veteran's December 1997 sleep 
study performed at the VA medical 
center in Lexington, Kentucky.

2. Then, RO should schedule the veteran 
for a VA general medical 
examination; a copy of the claims 
file and this REMAND must be made 
available to the examiner prior to 
the examination.  The examiner 
should note and detail all reported 
symptoms of fatigue and all 
indicated tests and studies should 
be performed.  Further, the examiner 
should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to fatigue and indicate what 
precipitates and what relieves them.
(a) The examiner should determine 
if there are any objective 
medical indications that the 
veteran is suffering from 
fatigue.
(b) The examiner should 
specifically determine if the 
veteran has chronic fatigue 
syndrome (see criteria listed 
above) or whether his complaints 
of fatigue are attributable to 
another known diagnostic entity 
or to an undiagnosed illness.  
Symptom-based "diagnoses" such as 
(but not limited to) myalgia, 
arthralgia, headache, and 
diarrhea, are not considered as 
diagnosed conditions for 
compensation purposes.  If the 
presence of a diagnostic entity 
responsible for the fatigue is 
not confirmed, the examiner 
should note whether there are any 
objective indications of an 
undiagnosed illness, as 
manifested by fatigue.
(c) The examiner should provide an 
opinion, to the extent possible, 
to include the likelihood that 
any recorded disability had its 
onset in or is otherwise related 
to the veteran's period of active 
service, including exposure to 
oil well fires or other hazards 
during his service in the Persian 
Gulf.  The rationale for all 
opinions expressed should be 
provided.

3. Then, the RO should schedule the 
veteran for a VA dermatology 
examination by a specialist who has 
not previously examined the veteran.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner is 
asked to confirm in his/her report 
that the veteran's claim file was 
reviewed.  The dermatological 
examiner should conduct a 
comprehensive examination of the 
veteran's skin.  The veteran should 
be requested to identify which areas 
of his skin are affected by 
disability and to specify the 
complaints pertaining to each such 
area. The examiner should record 
details about the onset, frequency, 
duration and severity of the 
reported symptoms pertaining to each 
affected area and state what 
precipitates and what relieves the 
symptoms.  The examiner should then 
indicate which symptoms and abnormal 
physical findings could be 
attributed to a known clinical 
diagnosis and which cannot be 
attributed to a known clinical 
diagnosis.  
(a) If the symptoms and abnormal 
physical findings can be 
attributed to a known clinical 
diagnosis, the examiner should 
state whether it is at least as 
likely as not that the veteran's 
symptoms experienced during 
service were manifestations of 
the diagnosed disorder.
(b) If the symptoms and abnormal 
physical findings cannot be 
attributed to a known clinical 
diagnosis and, thus represent an 
undiagnosed illness, the examiner 
should, if possible, state the 
time of onset of such illness.
(c) In rendering an opinion, the 
examiner is asked to reconcile 
the varying diagnoses attributed 
to the veteran's skin disorder 
and, in particular, to address 
the opinion expressed in the 
August 1993 VA Dermatology 
consultation report to the effect 
that the veteran had miliaria 
rubra that started in the Gulf 
War with heat and oil smoke.  All 
opinions expressed should be 
supported by reference to 
pertinent evidence.

The RO should then review the claims file 
and ensure that the requested development 
has been completed in full.  If any 
remand directive has not been fully 
complied with, the RO must take 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Thereafter, upon 
completion of the development requested 
by the Board and any other development 
deemed appropriate by the RO, the RO 
should reconsider the veteran's claims 
for entitlement to service connection for 
skin and respiratory disorders and 
fatigue, including his potential 
entitlement under 38 C.F.R. § 3.317 
(1999), and his claim for entitlement to 
service connection for hypertension with 
headaches.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  The SSOC should specifically 
consider and cite the regulations under 
38 C.F.R. § 3.317 (1999).





Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is so informed.  The purpose of this remand 
is to ensure due process and obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



